Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AGREEMENT made effective as of the 13th day of January, 2011
 
BETWEEN:
 
OILSANDS QUEST INC., a body corporate incorporated under the laws of the State
of Colorado (hereinafter called the "Corporation")
 
- and -
 
SIMON RAVEN, an individual resident in Calgary, Alberta (hereinafter called the
"Executive")
 
WHEREAS the Corporation wishes to employ the Executive as the Vice President,
Exploration and Development pursuant to the terms of this Agreement;
 
AND WHEREAS the Executive wishes to accept employment with the Corporation in
the said position pursuant to the terms of this Agreement;
 
NOW THEREFORE in consideration of the employment of the Executive by the
Corporation, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
 1.1      In this Agreement, the following terms shall have the following
meanings:
 

 
(a) 
"Act" means theBusiness Corporations Act (Alberta), as amended;

 

 
(b) 
"affiliated" has the meaning set out in the Act, and an "affiliate" means one of
two or more affiliated bodies corporate;

 

 
(c) 
"Agreement" means this Executive Employment Agreement;

 

 
(d) 
"Base Salary" means the amount paid to the Executive annually by the Corporation
pursuant to Article 5.1;

 

 
(e) 
"Board of Directors" means the board of directors of the Corporation;

 

 
(f) 
"Business" means the business of the Corporation;

 

 
(g)
"Cause" means any reason which would entitle the Corporation to terminate the
Executive's employment without notice or payment in lieu of notice at common
law, or under the provisions of any other applicable law or regulation and
includes, without limiting the generality of the foregoing:

 

 
 

--------------------------------------------------------------------------------

 
- 2 -
 


 
(i)
fraud, misappropriation of the Corporation's property or funds, embezzlement,
malfeasance, misfeasance or nonfeasance in office which is willfully or grossly
negligent on the part of the Executive;

 

 
(ii) 
the willful allowance by the Executive of his duty to the Corporation and his
personal interests to come in conflict in a material way in relation to any
transaction or matter that is of a substantial nature; or

 

 
(iii) 
the material breach by the Executive of any of his covenants or obligations
under this Agreement including, without limitation, any non-competition,
non-solicitation or confidentiality covenants with the Corporation;

 

 
(h) 
"Change of Control" means the occurrence of any of the following:

 

 
(i) 
the acquisition, by whatever means, by a person (or two or more persons who in
such acquisition have acted jointly or in concert or intend to exercise jointly
or in concert any voting rights attaching to the securities acquired), directly
or indirectly, of the beneficial ownership of such number of voting securities
or rights to voting securities of the Corporation, which together with such
person's then owned voting securities and rights to voting securities, if any,
represent (assuming the full exercise of such rights to voting securities) more
than 30% of the combined voting power of the Corporation's then outstanding
voting securities and such person's previously owned rights to voting
securities; or

 

 
(ii) 
the amalgamation, consolidation or merger of the Corporation with any other
corporation pursuant to which the shareholders of the Corporation immediately
prior to such transaction do not own voting securities of the successor or
continuing corporation which would entitle them to cast more than 30% of the
votes attaching to shares in the capital of the successor or continuing
corporation which might be cast to elect directors of that corporation; or

 

 
(iii) 
the election at a meeting of the Corporation's shareholders, as directors of the
Corporation, of a number of persons, who were not included in the slate for
election as directors proposed to the Corporation's shareholders by the
Corporation's prior Board of Directors, and who would represent a majority of
the Board of Directors, or the appointment as directors of the Corporation, of a
number of persons which would represent a majority of the Board of Directors,
nominated by any holder of voting shares of the Corporation or by any group of
holders of voting shares of the Corporation acting jointly or in concert and not
approved by the Corporation's prior Board of Directors;

 

 
(i)
"Company Property" includes any and all proprietary technology, financial,
operating and training information, all works of expression and any copyrights
in such works, current or potential business contacts and contract development

 

 
 

--------------------------------------------------------------------------------

 
- 3 -
 
 
 

 
 
information, patentable inventions, discoveries or trade secrets, and any
materials, tools, equipment, devices, records, files, data, tapes, computer
programs, computer disks, software, communications, letters, proposals,
memoranda, lists, drawings, blueprints, correspondence, specifications or any
other documents or property belonging to the Corporation or any Related
Corporations;

 

 
(j) 
"Confidential Information" means any information of a confidential nature which
relates to the Business of the Corporation or any Related Corporation,
including, without limiting the generality of the foregoing, trade secrets,
technical information, marketing strategies, sales and pricing policies,
financial information, business, marketing or technical plans, programs,
methods, techniques, concepts, formulas, documentation, intellectual property,
software, industrial designs, products, geophysical studies and data, strategic
studies, engineering information, customer and supplier lists, shareholder data
and personnel information.  Notwithstanding the foregoing, Confidential
Information shall not include any information which:

 

 
(i) 
was in the possession of or known to the Executive prior to joining the
Corporation or any related corporation, without any obligation to keep it
confidential, before it was disclosed to the Executive by the Corporation; or

 

 
(ii) 
is or becomes public knowledge through no fault of the Executive; or

 

 
(iii) 
is independently developed by the Executive outside the scope of his employment
with the Corporation; or

 

 
(iv) 
is disclosed by the Corporation or any related corporation to another Person
without any restriction on its use or disclosure; or

 

 
(v) 
is or becomes lawfully available to the Executive from a source other than the
Corporation;

 

 
(k) 
"Effective Date" means the date of this Agreement, unless otherwise noted herein
or agreed to by the Parties;

 

 
(l) 
"Intellectual Property" means:

 

 
(i) 
all material subject to copyright claims,

 

 
(ii) 
all know-how, trade secrets, improvements, discoveries and inventions, whether
or not patentable, and

 

 
(iii) 
all patent applications and patents,

 

 
 
in any case, made, conceived, developed or first reduced to practice by the
Executive in the course of the Executive's employment with the Corporation
(whether during regular office hours or otherwise and whether at the
Corporations' work premises or otherwise), and any continuation thereof made
during the term

 

 
 

--------------------------------------------------------------------------------

 
- 4 -
 

 

 
 
of the Executive's employment with the Corporation or after termination thereof,
together with all supporting evidence thereof, including, without limitation,
notes, sketches, drawings, diagrams, models and data pertaining thereto.

 

 
(m) 
"Monthly Base Salary" means the annual Base salary paid to the Executive,
divided by 12;

 

 
(n) 
"Notice" means any notice given by one Party to the other Party in accordance
with the provisions hereof;

 

 
(o) 
"Party" means one or other of the Executive and the Corporation, and "Parties"
means the Executive and the Corporation;

 

 
(p) 
"Permanent Disability" means a mental or physical disability whereby the
Executive:

 

 
(i) 
is unable, due to illness, disease, mental or physical disability or similar
cause, to fulfill his obligations as an officer of the Corporation for any
consecutive 6 month period, or for any period of 12 or more months (whether
consecutive or not) in any consecutive 24 month period; or

 

 
(ii) 
is declared by a Court of competent jurisdiction to be mentally incompetent or
incapable of managing his affairs;

 

 
(q) 
"Person" includes an individual, partnership, association, body corporate,
trustee, executor, administrator or legal representative, and "Persons" means a
group of more than one Person;

 

 
(r) 
"Related Corporation" means any subsidiary, parent company, division, affiliate,
predecessor or successor of the Corporation;

 

 
(s)
"Severance Factor" means 12 plus the number of years of completed service for
the Corporation up to a maximum total of 18;

 

 
(t) 
"Shares" means the common shares of the Corporation and any other shares of the
Corporation which have the right to vote in respect of the Board of Directors of
the Corporation;

 

 
(u) 
"Term" means the period during which this Agreement remains in force pursuant to
Article III;

 

 
(v) 
"Termination Date" means the last day actively worked by the Executive for the
Corporation; and

 

 
(w) 
"Triggering Events" means any one or more of the following:

 

 
(i)
a material change (other than those which are clearly consistent with a
promotion or additions to or realignments of current responsibilities due to the
growth of the organization) in the services, position or duties of the

 

 
 

--------------------------------------------------------------------------------

 
- 5 -
 
 

 
 
Executive with the Corporation, responsibilities (including, without limitation,
the office to which the Executive reports and the personnel which report to the
Executive), title or office, which includes any removal of the Executive from or
any failure to re-elect or re-appoint the Executive to any such positions or
offices, without the prior consent of the Executive; except that should the
Executive’s title change from Vice President, Exploration and Development to
Vice President, Exploration, due to the changing circumstances of the
Corporation, this change shall not be considered a material change for the
purposes of this definition;

 

 
(ii) 
the assignment by the Corporation to the Executive of any duties which are
inconsistent with the Executive’s position, duties and responsibilities within
the Corporation, without the prior written consent of the Executive;

 

 
(iii) 
any failure by the Corporation to continue in effect any material benefit,
bonus, profit sharing, incentive, remuneration or compensation plan, stock
ownership, stock option or stock purchase plan, pension plan or retirement plan
in which the Executive is participating or entitled to participate or the
Corporation taking any action or failing to take any action that would adversely
affect the Executive's participation in or reduce his rights or benefits under
or pursuant to any such plan, without in any of the foregoing events providing
alternative rights or benefits of reasonably equivalent or greater value, or the
Corporation failing to increase or improve such rights or benefits on a basis
consistent with practices in effect with respect to the other senior executives
of the Corporation;

 

 
(iv) 
the sale, lease or transfer by the Corporation of all or substantially all of
the assets of the Corporation to any Person other than a Related Corporation;

 

 
(v) 
approval by the shareholders of the Corporation of the liquidation, dissolution
or winding-up of the Corporation;

 

 
(vi) 
any breach by the Corporation of any provision of this Agreement which is not
rectified in all material respects within a reasonable period of time after
notice of such breach has been provided by the Executive to the Corporation; or

 

 
(vii) 
the failure by the Corporation to obtain, in a form satisfactory to the
Executive, an effective assumption of his obligations under this Agreement by
any successor to the Corporation.

 
 1.2      The headings in this Agreement are inserted for convenience and ease
of reference only, and shall not affect the construction or interpretation of
this Agreement.
 
 1.3      All words in this Agreement importing the singular number include the
plural, and vice versa.  All words importing gender include the masculine,
feminine and neuter genders.
 
 1.4      All monetary amounts are in Canadian dollars.
 

 
 

--------------------------------------------------------------------------------

 
- 6 -
 

 1.5      The word "including", when following any general statement or term, is
not to be construed as limiting the general statement or term to the specific
items or matters set forth or to similar items or matters, but rather as
permitting the general statement or term to refer to all other items or matters
that could reasonably fall within its broadest possible scope.
 
 1.6      A reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or
regulations.
 
 1.7      A reference to an entity includes any successor to that entity.
 
 1.8      A reference to "approval", "authorization" or "consent" means written
approval, authorization or consent.
 
 1.9      A reference to an Article is to an Article of this Agreement and the
reference to a Section followed by a number or some combination of numbers and
letters refers to the section, paragraph, subparagraph, clause or sub-clause of
this Agreement so designated.
 
ARTICLE II
EMPLOYMENT OF EXECUTIVE
 
 2.1      The Corporation agrees to employ the Executive as the Vice President,
Exploration and Development and the Executive agrees to accept such employment
in accordance with the terms and conditions of this Agreement.
 
2.2       The Parties agree that the relationship between the Corporation and
the Executive is that of employer and employee.
 
ARTICLE III
TERM OF AGREEMENT
 
 3.1      The Term of this Agreement shall be for an indefinite period
commencing on the Effective Date, unless earlier terminated by the Corporation
or the Executive pursuant to the terms and conditions of this Agreement.
ARTICLE IV
DUTIES OF EXECUTIVE
 
 4.1      The Executive shall, during the Term:
 

 
(a)
perform the duties and responsibilities of the Vice President, Exploration and
Development as set forth on Schedule "A", including all those duties and
responsibilities customarily performed by a person holding the same or an
equivalent position, or performing duties similar to those to be performed by
the Executive, in corporations of a similar size to the Corporation, in a
similar Business to that of the Corporation in Canada and publicly traded on a
recognized senior stock exchange (recognizing the fluid nature of management of
the Corporation and the reallocation of responsibilities amongst executives from
time to time), as well as such other related duties and responsibilities as may
be

 

 
 

--------------------------------------------------------------------------------

 
- 7 -
 


 
assigned to the Executive by the Chief Executive  Officer of the Corporation or
designate from time to time, provided that such other related duties and
responsibilities are consistent with the Executive's duties as the Vice
President, Exploration and Development;

 

 
(b) 
accept such other office or offices to which he may be elected or appointed by
the Board of Directors of the Corporation in addition to that of the Vice
President, Exploration and Development, provided that performance of the duties
and responsibilities associated with such office or offices shall be consistent
with the duties provided for in Article 4.1(a); and

 

 
(c) 
devote substantially all of his working time, attention, efforts and skill to
the performance of his duties and responsibilities as set out herein, and truly
and faithfully serve the best interests of the Corporation at all times.  In
particular, and without limiting the generality of the foregoing, the Executive
shall not engage in any personal activities or any employment, consulting work,
trade or other business activity on his own account or on behalf of any other
Person, or as a material investor or shareholder of any other business or Person
that competes, conflicts or interferes with the Business or the performance of
the Executive's duties under this Agreement in any way, whether directly or
indirectly.  It shall not be a violation of this Article 4.1(c) for the
Executive to engage in a voluntary activity or other public service which does
not interfere with the Executive's duties under this Agreement.

 
Notwithstanding paragraph 4.1(c), the Corporation agrees that the Executive may
be a member of the board of directors of other companies provided that:
 

 
(d) 
the holding of such position would not be in direct conflict with the Business,
and

 

 
(e) 
the Board of Directors of the Corporation has granted prior written approval to
such position.

 
ARTICLE V
BASE SALARY
 
 5.1     During the Term of this Agreement, the Corporation shall pay to the
Executive a salary of $234,500 per annum (the "Base Salary"), less required
statutory deductions, payable in equal semimonthly installments or as otherwise
determined by the Corporation.  The Executive's Base Salary will be reviewed by
the Chief Executive Officer and the Board of the Corporation or his designate
from time to time, and may be increased (but not decreased) at the sole
discretion of the Chief Executive Officer and the Board, based upon such factors
as in his sole discretion determines are relevant, which factors may include the
performance of the Corporation and the employment compensation arrangements of
other corporations carrying on a similar business and of a similar size to the
Corporation in Canada.
 
5.2      The Corporation shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred in the performance of his duties and in
accordance with the applicable policies and procedures of the Corporation, as
may be amended by the Corporation at its sole discretion from
 

 
 

--------------------------------------------------------------------------------

 
- 8 -
 

 time to time.  All payments or reimbursements of expenses shall be subject to
the submission by the Executive of appropriate vouchers, bills and receipts.
 
ARTICLE VI
INCENTIVE PAYMENTS
 
 6.1      The Executive shall be entitled to participate in the following
incentive plans:
 

 
(a) 
the Corporation's long and short term incentive plans (including stock option
plans), and

 

 
(b) 
the Corporation's bonus plan,

 
 
as they may be established from time to time, in amounts and on such terms and
conditions as may be determined by the Board of Directors of the Corporation at
its sole discretion. Any such participation by the Executive shall be subject to
the terms and conditions of the relevant plan of the Corporation after it has
been established, and as it may be amended by the Board of Directors of the
Corporation at its sole discretion from time to time, and by the terms and
conditions of any applicable agreement between the Executive and the Corporation
made pursuant to such plan.

 
 6.2      When the bonus plan has been established, the Corporation shall set a
target for annual bonus entitlement of 40 per cent of the Base Salary. No bonus
will be paid except for completed calendar years of service.
 
 6.3      The terms of the stock options shall be as set forth in a separate
Stock Option Agreement, provided that the Executive will be eligible for stock
option grants based on arrangements already in place prior to execution of this
Agreement; no additional stock option entitlements shall accrue from appointment
of the Executive as Vice President, Exploration and Development.  In the event
of any conflict between the terms hereof and the terms of the Stock Option
Agreement the terms of the Stock Option Agreement shall prevail to the extent of
the conflict.
 
ARTICLE VII
BENEFITS
 
 7.1      The Executive shall be entitled to participate in all of the
employment benefits provided by the Corporation for its employees ("Benefits"),
subject to the terms and conditions of the applicable benefit plans established
by the Corporation, as may reasonably amended by the Corporation from time to
time.
 
 7.2      In addition, the Executive shall be entitled to a vehicle allowance in
the amount of $1500.00 per month.
 
ARTICLE VIII
VACATION
 
 8.1      The Executive shall be entitled to an annual paid vacation of 20
business days.  Vacation may be taken in such a manner and at such times as the
Executive and the Corporation mutually agree.
 

 
 

--------------------------------------------------------------------------------

 
- 9 -
 

 ARTICLE IX
TERMINATION BY CORPORATION
 
 9.1      Subject to Section 9.3, the Corporation shall be entitled to terminate
this Agreement and the Executive's employment at any time, for any reason, upon
written Notice to the Executive, in which case the Corporation shall provide the
Executive with the following (subject to the conditions set out in Article 9.2):
 

 
(a) 
in the event of termination after the Effective Date, the following:

 

 
(i) 
a lump sum payment equal to the Monthly Base Salary as at the Termination Date,
multiplied by the Severance Factor;

 

 
(ii) 
a lump sum payment equal to the value of the Executive's Benefits (which value
shall be deemed to be the monthly cost to the Corporation excluding GST and
similar taxes), multiplied by the Severance Factor; and

 

 
(iii) 
further lump sum payment equal to the Executive's average annual bonuses during
the last three fiscal years preceding the Termination Date (or, if the Executive
has been employed for less than three fiscal years, then for the period of
employment preceding the Termination Date), divided by 12 and multiplied by the
Severance Factor.

 
Payment of the amounts set out in this Article 9.1 shall represent full and
final settlement of any claims by the Executive against the Corporation or any
Related Corporation, arising out of or in any way connected to the Executive's
employment with the Corporation or any Related Corporation, or the termination
of such employment, whether at common law or under the provision of any statute
or regulation, or pursuant to the terms of any agreement between the Parties.
 
 9.2      Payment of the amounts set out in Article 9.1 shall be subject to the
following conditions:
 

 
(a) 
the prior execution by the Executive of a settlement agreement and release and
indemnity in favour of the Corporation and any Related Corporations, in a form
reasonably acceptable to the Corporation;

 

 
(b) 
any withholdings or deductions required by law to be made by the Corporation;
and

 

 
(c) 
the Executive's right to receive payment under Article 9.1 shall not be subject
to any duty to mitigate, nor affected by any actual mitigation by the Executive.

 
 9.3      The Corporation shall be entitled to terminate this Agreement and the
Executive's employment with the Corporation at any time, without notice, pay in
lieu of notice or any other form of severance or termination pay, for Cause.
 
 9.4       Notwithstanding any other term or provision of this Article 9, upon
termination of the Executive’s employment by the Corporation for any reason, the
Executive shall receive any Base salary and Benefits earned up to the
Termination Date.
 

 
 

--------------------------------------------------------------------------------

 
- 10 -
 

 ARTICLE X
TERMINATION BY EXECUTIVE
 
 10.1    The Executive may terminate this Agreement and his employment with the
Corporation by providing 60 days' prior written Notice to the Corporation.  Upon
termination of his employment pursuant to this Article 10.1, the Executive shall
not be entitled to receive any notice or pay in lieu of notice, or any other
form of severance or termination pay pursuant to this or any other agreement
between the Parties.
 
 10.2    Notwithstanding the provision in Article 10.1, the Executive may
terminate his employment with the Corporation upon giving 60 days' written
notice and receive the payments set out in Article 10.3, upon the occurrence of
either a Change of Control or a Triggering Event, and subject to the conditions
set out in Article 10.4.
 
 10.3    Upon the occurrence of either a Change of Control or a Triggering
Event, and subject to the conditions set out in Article 10.4, the Executive
shall receive the following:
 

 
(b) 
a lump sum equal to the Monthly Base Salary as at the Termination Date,
multiplied by the Severance Factor;

 

 
(c)
a lump sum equal to the value of the Executive's Benefits (which value shall be
deemed to be the monthly cost to the Corporation excluding GST and similar
taxes), multiplied by the Severance Factor; and

 

 
(d)
a further lump sum equal to the Executive's average annual bonuses during the
last three fiscal years preceding the Termination Date (or, if the Executive has
been employed for less than three fiscal years, then the annual average bonus
for the period of employment preceding the Termination Date), divided by 12 and
multiplied by the Severance Factor.

 
Payment of the amounts set out in this Article 10.3 shall represent full and
final settlement of any claims by the Executive against the Corporation or any
Related Corporation, arising out of or in any way connected to the Executive's
employment with the Corporation or any Related Corporation, or the termination
of such employment, whether at common law or under the provision of any statute
or regulation, or pursuant to the terms of any agreement between the Parties.
 
 10.4    Payment of the amounts set out in Article 10.3 shall be subject to the
following terms and conditions:
 

 
(a) 
the prior execution by the Executive of a settlement agreement and release and
indemnity in favour of the Corporation and any Related Corporations, in a form
reasonably acceptable to the Corporation;

 

 
(b)
the tendering by the Executive of his resignation from any position he may hold
as an officer or a director of the Corporation and any Related Corporations;

 

 
 

--------------------------------------------------------------------------------

 
- 11 -
 


 
(c) 
any withholdings or deductions required by law to be made by the Corporation by
law;

 

 
(d) 
the Executive's right to receive the payments under Article 10.3 shall not be
subject to any duty to mitigate, nor affected by any actual mitigation by the
Executive; and

 

 
(e) 
the receipt by the Corporation of written notice from the Executive, within 60
days of the occurrence of a Change of Control or a Triggering Event, as the case
may be, setting out the basis on which the Executive believes that a Change of
Control or a Triggering Event as the case may be, has occurred.

 
 10.5   The Executive covenants and agrees to provide his full cooperation and
assistance, in connection with the termination of his employment upon a
Triggering Event, to transfer his duties and responsibilities to a replacement.
 
 10.6    Notwithstanding any other term or provision of this Article 10, upon
termination of the Executive’s employment by the Executive for any reason, the
Executive shall receive any Base salary and Benefits earned up to the
Termination Date.
 
 10.7    Payment under Article 10 shall be made on the later of the date which
is 30 calendar days after receipt by the Corporation of the Notice referred to
herein and the date which is 60 calendar days after the effective date of the
Change of Control or Triggering Event, as the case may be.
 
ARTICLE XI
TERMINATION UPON DEATH OR PERMANENT DISABILITY
 
 11.1    This Agreement shall automatically terminate upon the death of the
Executive.
 
 11.2    In the event that the Executive shall suffer a Permanent Disability,
the Corporation may terminate this Agreement and the Executive's employment by
providing at least 30 days' prior written Notice to the Executive that the
Corporation recognizes that the performance of this Agreement has been
frustrated by the Permanent Disability.  Upon termination of the Executive's
employment pursuant to this Article 11.2, the Corporation shall have no further
obligation to the Executive, with the exception that the Executive shall
continue to be entitled to such insurance benefits as may be provided under any
long term disability insurance plan, and to any benefit or entitlement arising
from any pension plan of the Corporation.
 
ARTICLE XII
STOCK OPTIONS
 
 12.1    Upon entering into this Agreement, the Executive will be granted
100,000 stock options to be priced on January 19, 2011 by which date the
currently planned public disclosure of the Company’s revised Management
Presentation dated January 2011 will have been made.
 
 12.2    Upon the termination of the Executive without Cause under Section 9.1,
or for Cause under Section 9.3, or if the Executive terminates this Agreement
pursuant to Section 10.1, only those stock options and other incentive interests
held by the Executive (including, for the purposes hereof, those stock options
granted to the Executive by a Related Corporation) that are
 

 
 

--------------------------------------------------------------------------------

 
- 12 -
 

 vested at such Termination Date may be exercised by the Executive in accordance
with the terms of the relevant agreement, stock option plan or other incentive
plans of the Corporation in effect at the time, as applicable, and the Executive
shall have no claim to the acceleration of vesting or the exercise on any stock
options and other incentive interests which are not fully vested as at such
Termination Date other than under the terms of the relevant agreement, stock
option plan or other incentive plans of the Corporation in effect at the time,
as applicable.  All such remaining unvested stock options and other incentive
interests shall terminate, be null and void and of no further force and effect.
 
 12.3    Upon termination of the Executive by reason of death or Permanent
Disability, only those stock options and other incentive interests held by the
Executive (including, for the purposes hereof, those stock options and other
incentive interests granted to the Executive by a Related Corporation) which are
vested at such Termination Date may be exercised by the Executive pursuant to
the terms of the relevant agreement, stock option plan or other incentive plans
of the Corporation in effect at the time, as applicable, and the Executive shall
have no claim to the acceleration of vesting or to the exercise of any stock
options which are not fully vested as at such Termination Date, other than under
the terms of the relevant agreement, stock option plan or other incentive plans
of the Corporation in effect at the time, as applicable.  All such remaining
unvested stock options and other incentive interests shall terminate, be null
and void and of no further force and effect notwithstanding the terms of the
relevant agreement, stock option plan or other incentive plans of the
Corporation in effect at the time, as applicable.
 
 12.4    Notwithstanding subsections 12.1 and 12.2 hereof, the provisions of the
Corporation's stock option plan, the Parties agree that upon termination of the
Executive pursuant to Sections 9.1, 10.2, 11.1 or 11.2 hereof, the provisions of
the applicable stock option agreement supersede and shall govern in the event of
any conflict with the terms of this Agreement.
 
ARTICLE XIII
CONFIDENTIAL INFORMATION AND NON-COMPETITION
 
13.1    The Executive acknowledges and agrees that in performing the duties and
responsibilities of his employment pursuant to this Agreement, he will occupy a
position of high fiduciary trust and confidence with the Corporation, pursuant
to which he will develop and acquire wide experience and knowledge with respect
to all aspects of the Business carried on by the Corporation and its Related
Corporations, and the manner in which such Business is conducted.  It is the
express intent and agreement of the Executive and the Corporation that such
knowledge and experience shall be used solely and exclusively in furtherance of
the Business interests of the Corporation and its Related Corporations, and not
in any manner detrimental to them.  The Executive therefore agrees that, so long
as he is engaged by the Corporation pursuant to this Agreement, he shall not
engage in any practice or business that competes with the Business of the
Corporation or its Related Corporations.  It shall not be considered a violation
of this Section 13.1 for the Executive to be involved as an investor or
shareholder in securities issued by corporations that compete directly or
indirectly with the Business, provided that such investment does not constitute
more than 5% of the outstanding securities of a business or corporation whose
shares trade on a recognized stock exchange.
 
13.2     The Executive agrees that during the Term, and following the
termination of the Executive's employment for any reason, he shall treat
confidentially all Confidential Information
 

 
 

--------------------------------------------------------------------------------

 
- 13 -
 

 belonging to the Corporation or its Related Corporations, and shall not use or
disclose the Confidential Information to any unauthorized persons, except with
the prior express written consent of the Corporation, or otherwise as required
by law.
 
 13.3    The Executive further acknowledges and agrees that pursuant to the
terms of this Agreement, he will acquire Company Property which is and shall
remain the sole and exclusive property of the Corporation.  Upon termination of
the Executive's employment and this Agreement for any reason, the Executive
shall return to the Corporation all Company Property, together with any copies
or reproductions thereof, which may have come into the Executive's possession
during the course of or pursuant to this Agreement, and shall delete or destroy
all computer files on his personal computer which may contain any Confidential
Information belonging to the Corporation, or its Related Corporations.
 
 13.4    Notwithstanding the provision of 13.2 and 13.3, the Executive shall be
permitted to disclose Confidential Information as required by law, regulation,
government body or authority or by court order.
 
 13.5    The Executive acknowledges and agrees that the Corporation would suffer
irreparable harm in the event that any Confidential Information or other
knowledge and experience acquired by the Executive in relation to the business
of the Corporation were disclosed to a competitor of the Corporation or used for
a competitive purpose for a reasonable period of time following the termination
of his employment.  Accordingly, the Executive agrees that in the event his
employment with the Corporation is terminated for any reason  by the
Corporation, or in the event that the Executive voluntarily resigns his
employment with the Corporation, neither he nor any employee or agent of the
Executive shall, for a period of one (1) year  from the Termination Date:
 

 
(a) 
without the prior consent of the Corporation where such consent shall not be
unreasonably withheld, be engaged, either directly or indirectly in any manner
including, without limitation, as an officer, director, shareholder, owner,
partner, member, joint venturer, employee, independent contractor, consultant,
advisor or sales representative, in any business or enterprise which competes
with the Business of the Corporation or any Related Corporation, as such
business was conducted as of the Termination Date, with the exception that the
Executive may be involved as an investor or shareholder in securities issued by
corporations that compete directly or indirectly with the Business, provided
that such investment does not constitute more than 5% of the outstanding
securities of a business or corporation whose shares trade on a recognized stock
exchange;

 

 
(b) 
solicit, entice or attempt to solicit or entice, either directly or indirectly,
any customer or prospective customer of the Corporation or any Related
Corporation as at the Termination Date, to become a customer of any business or
enterprise which competes with the Corporation or any Related Corporation for
any business as such business was conducted by the Corporation or any Related
Corporation as at the Termination Date; or

 

 
(c)
solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee of the Corporation or any Related Corporation as at the
Termination

 

 
 

--------------------------------------------------------------------------------

 
- 14 -
 
 
 

 
 
Date, to become employed by or connected with any business or enterprise which
competes with the Corporation or any Related Corporation for any business as
such business was conducted by the Corporation or any Related Corporation as at
the Termination Date.

 
The restrictions set out in this Section 13.5 shall apply only within North
America or to any business that directly relates to North America.
 
 13.6    The Executive acknowledges and agrees that the Corporation will suffer
harm in the event that the Executive breaches any of the obligations under this
Article 13, and that monetary damages would be difficult to quantify and may be
inadequate to compensate the Corporation for such a breach.  Accordingly, the
Executive agrees that in the event of a breach or a threatened breach by the
Executive of any of the provisions of this Article 13, the Corporation shall be
entitled to seek, in addition to any other rights, remedies or damages available
to the Corporation at law or in equity, an interim and permanent injunction, in
order to prevent or restrain any such breach or threatened breach by the
Executive.
 
 13.7    The Executive hereby agrees that all restrictions contained in this
Article 13 are reasonable and necessary to protect the legitimate proprietary
interests of the Corporation, and will not unduly restrict his ability to secure
comparable alternative employment following the termination of his employment
for any reason.  If any covenant or provision of this Article 13 is determined
to be void or unenforceable in whole or in part, for any reason, it shall be
deemed not to affect or impair the validity of any other covenant or provision
of this Agreement, which shall remain in full force and effect.
 
 13.8    The provisions of this Article 13 shall remain in full force and effect
notwithstanding the termination of this Agreement for any reason.
 
ARTICLE XIV
INTELLECTUAL PROPERTY
 
 14.1    All Intellectual Property shall belong to the Corporation, and the
Corporation shall be the sole and exclusive owner of any and all rights
pertaining thereto. The Executive acknowledges and agrees that any and all
Intellectual Property designed, made, created, conceived or improved by the
Executive in whatsoever manner during the period of employment by the
Corporation shall forever be the sole, absolute and exclusive property of the
Corporation and the Executive waives any and all Moral Rights subsisting in any
such work.  "Moral Rights" means the definition of moral rights found in the
Copyright Act (Canada), and for greater certainty, but not as to in any way
limit the generality of the foregoing, shall specifically refer to:
 

 
(a) 
the right to object to any distortion, mutilation or modification of a work; and

 

 
(b) 
the right to use a work in association with a product, service, cause or
institution.

 
 14.2    The Executive shall keep signed, witnessed and dated records of any and
all Intellectual Property as described in paragraph (b) of the definition
thereof.
 
 14.3    The Corporation shall have the right to submit patent applications
based on any and all Intellectual Property described in paragraph (b) of the
definition thereof.  Such patents  will
 

 
 

--------------------------------------------------------------------------------

 
- 15 -
 

 identify the original inventors, as required by patent law in Canada, the
United States of America ("U.S."), and also in other countries, even if not
required by law.
 
 14.4    The Executive agrees to sign an application, assignment or any other
document required to register any and all Intellectual Property as described in
paragraph (b) of the definition thereof as patents in Canada, in the U.S. and
abroad, or to assert copyright claims in respect of any and all Intellectual
Property as described in paragraph (a) of the definition thereof, as requested
by the Corporation, and otherwise assist the Corporation in obtaining such
patents as well as in the enforcement of patent or copyright infringement
claims.
 
ARTICLE XV
INDEMNIFICATION
 
 15.1    The Corporation covenants, both during and after the Executive's term
of service, to indemnify and hold harmless the Executive and his heirs and legal
representatives, to the maximum extent permitted by Colorado law or other law to
which the Corporation is subject (provided that the Executive acted honestly and
in good faith with a view to the best interests of the Corporation and, in the
case of a criminal or administrative action or proceeding that is enforced by
monetary penalty, the Executive had reasonable grounds for believing that his
conduct was lawful), from and against:
 

 
(a) 
all costs, charges, liabilities and expenses whatsoever that the Executive may
sustain or incur in or about or in relation to any action, suit or proceeding
that is brought, commenced or prosecuted against the Executive for or in respect
of any act, deed, matter or thing whatever made, done or permitted or not made,
done or permitted by the Executive in or about the execution of his duties as a
director or officer of the Corporation or its subsidiaries; and

 

 
(b) 
all other costs, charges, liabilities and expenses that the Executive may
sustain or incur (including, without limitation, all income tax, sales tax and
excise tax liabilities resulting from any payment made pursuant to this
indemnity) in or about or in relation to the affairs of the Corporation or its
subsidiaries or his position as a director or officer of the Corporation or its
subsidiaries.

 
 15.2    The Corporation further agrees that any costs, charges and expenses
referred to in paragraph 14.1(a) above shall be paid in advance of the final
disposition of any such action or proceeding upon receipt by the Corporation of
a written undertaking by the Executive to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified in
accordance with the terms and conditions of this Indemnity and Colorado law.
 
 15.3    The Corporation further agrees, both during and after the Executive's
term of service, to use its reasonable best efforts to obtain any approval or
approvals necessary for such indemnification and to co-operate with the
Executive and to provide the Executive with access to any evidence which the
Corporation may have or control, which would enable the Executive to make
application or obtain any approval or approvals necessary for such
indemnification.
 
15.4     The Corporation shall maintain a directors and officers insurance
policy in such amounts as may be customary for corporations of a similar size
and business and risk profile as the Corporation in Canada, and the Executive
shall be entitled to the benefit of such insurance policy
 

 
 

--------------------------------------------------------------------------------

 
- 16 -
 

 during the Term of the Agreement and for so long after termination of the
Agreement for any reason as may be agreed to by the parties acting reasonably,
for the purpose of providing continued insurance coverage for the benefit of the
Executive for all acts or omissions covered by Article 14 that occur prior to
the Termination Date.
 
 15.5    The provisions of this Article 14 shall remain in full force and effect
notwithstanding the termination of this Agreement for any reason.
 
ARTICLE XVI
NOTICES
 
 16.1   Any Notice required to be given hereunder may be provided by personal
delivery, by registered mail or by facsimile to the Parties hereto at the
following addresses:
 
    To the Corporation:
 
Oilsands Quest Inc.
Suite 205, 707 – 7th Avenue S.W.
Calgary, Alberta  T2P 3H6
 
Attention:  Chief Financial Officer
 
Fax:           (403) 263-9812
 
To the Executive:
 
Simon Raven
208 Lake Moraine Place SE
Calgary, Alberta T2J 2Y9
E-mail: sraven@oilsandsquest.com




Any Notice, direction or other instrument shall, if delivered, be deemed to have
been given and received on the business day on which it was so delivered, and if
not a business day, then on the business day next following the day of delivery,
and, if mailed, shall be deemed to have been given and received on the fifth day
following the day on which it was so mailed, and, if sent by facsimile
transmission, shall be deemed to have been given and received on the next
business day following the day it was sent.  Either Party may change its address
for notice in the aforesaid manner.
 
ARTICLE XVII
GENERAL
 
 17.1    This Agreement shall be construed and enforced in accordance with the
laws of the Province of Alberta, and the Parties hereby attorn to the
non-exclusive jurisdiction of Alberta Courts.  Should provisions in this
Agreement fail to comply with the applicable legislation, the Agreement shall be
interpreted in accordance with those statutory requirements.
 
17.2     This Agreement and any other agreements expressly incorporated by
reference herein, constitute the entire agreement between the Parties with
respect to the subject matter hereof, and
 

 
 

--------------------------------------------------------------------------------

 
- 17 -
 
 
supersede and replace any and all prior agreements, undertakings,
representations or negotiations pertaining to the subject matter of this
Agreement.  The Parties agree that they have not relied upon any verbal
statements, representations, warranties or undertakings in order to enter into
this Agreement.  In the event of a conflict between this Agreement and any other
agreement expressly incorporated by reference herein, the terms of this
Agreement shall prevail.
 
 17.3    This Agreement may not be amended or modified in any way except by
written instrument signed by the Parties hereto.
 
 17.4    This Agreement shall enure to the benefit of and be binding upon the
Parties hereto, together with their personal representatives, successors and
permitted assigns.
 
 17.5    This Agreement is a personal services agreement and may not be assigned
by either Party without the prior written consent of the other Party.
 
 17.6    The waiver by either Party of any breach of the provisions of this
Agreement shall not operate or be construed as a waiver by that Party of any
other breach of the same or any other provision of this Agreement.
 
 17.7    The Parties agree to execute and deliver such further and other
documents, and perform or cause to be performed such further and other acts and
things as may be necessary or desirable in order to give full force and effect
to this Agreement.
 
 17.8    The Executive agrees that following the termination of the Executive's
employment with the Corporation for any reason, the Executive shall tender his
resignation from any position he may hold as an officer or director of the
Corporation or any Related Corporation.
 
 17.9    In the event of a Change of Control, the Corporation will use its
reasonable commercial efforts to obtain and pay for directors' and officers'
liability insurance on a "trailing" or "run off" basis for the Executive,
covering claims made prior to or within three years from the date of the Change
of Control, such insurance to provide coverage substantially equivalent in scope
and coverage to that provided by the Corporation's directors and officers
insurance policy, if any, in effect immediately prior to the Change of Control.
 
 17.10  The Corporation agrees to co-operate with the Executive, to the extent
permitted by applicable tax laws, so as to permit the Executive to consider
payments hereunder on termination of employment to be retirement benefits.
 
 17.11  Should any provision in this Agreement be found to be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of the Agreement shall not be affected or impaired thereby in any
way.
 
IN WITNESS WHEREOF the Parties hereto acknowledge and agree that they have read
and understand the terms of this Agreement, and that they have had an
opportunity to seek independent legal advice prior to entering into this
Agreement, and that they have executed this Agreement with full force and effect
from the date first written above.
 

 
 

--------------------------------------------------------------------------------

 
- 18 -
 



 

   
OILSANDS QUEST INC.
               
Per:
/s/ Leigh Peters                          
Per:
           




                  /s/ Simon Raven  
Witness
 
SIMON RAVEN
 


 
 

--------------------------------------------------------------------------------

 
 
 

Schedule "A"
Description of Duties
 












●
Additional responsibilities may be added from time to time to further advance
the Corporation’s business plan, as amended from time to time and the
Corporation’s growth.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------